United States Court of Appeals
                       For the First Circuit

No. 06-2185

                      UNITED STATES OF AMERICA,

                              Appellant,

                                  v.

                           GARY JAMES MILO,

                         Defendant, Appellee.


                                ERRATA


     The opinion of this Court, issued on October 30, 2007, should

be amended as follows:

     On page 9, line 7 of first paragraph, replace "elocution."

with "allocution.".